 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    BENJAMIN HENDRIX,                                Case No. 1:20-cv-01307-AWI-JLT (PC)
12                        Plaintiff,                   FINDINGS AND RECOMMENDATIONS
                                                       TO DISMISS DEFENDANT
13            v.
14                                                     14-DAY DEADLINE
      FOULK, et al.,
15                        Defendants.
16

17           On June 3, 2021, the Court screened Plaintiff’s second amended complaint and found that

18   it states a cognizable claim of deliberate indifference against Defendant Arce but not against

19   Defendant Santoro. (Doc. 20.) The Court therefore directed Plaintiff to file a third amended

20   complaint curing the deficiencies in his pleading or to notify the Court that he wishes to proceed

21   only on the claim found cognizable. (Id. at 7.)

22           On June 24, 2021, Plaintiff filed a notice that he “wishes to. . . proceed only on his

23   deliberate indifference claim against . . . Arce and . . . dismiss . . . Santoro.” (Doc. 22 at 3.)

24   Accordingly, and for the reasons set forth in the Court’s screening order (Doc. 20), the Court

25   RECOMMENDS that Defendant Santoro be DISMISSED.

26           These Findings and Recommendations will be submitted to the United States District

27   Judge assigned to this case, pursuant to 28 U.S.C. § 636(b)(l). Within 14 days of the date of

28   service of these Findings and Recommendations, Plaintiff may file written objections with the
 1   Court. The document should be captioned, “Objections to Magistrate Judge’s Findings and

 2   Recommendations.” Failure to file objections within the specified time may result in waiver of

 3   rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.

 4   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 5
     IT IS SO ORDERED.
 6

 7      Dated:     June 24, 2021                            _ /s/ Jennifer L. Thurston
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                       2
